DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bennett on 2/11/2022.
The application has been amended as follows: 
Re claim 33, the claim is to be amended as follows:
33. A method at an optical device for an optical network, the optical device comprising a passive optical component; the method comprising: 
receiving an optical signal 
power splitting a portion of the received optical signal to form a split optical signal, and outputting the remaining optical power of received optical signals to the passive optical component; 
converting the split optical signal into a corresponding electrical signal;
detecting whether the split optical signal comprises a trigger; 
charging an accumulator with the electrical signal; 
in response to detecting a trigger, obtaining information relating to the passive optical component; and transmitting an optical signal carrying a message based on the information, the optical signal being generated using electrical power from the accumulator.”
Allowable Subject Matter
Claims 21-27 and 33-38 allowed.
The following is an examiner’s statement of reasons for allowance: 

“21. An optical device for an optical network, comprising: 
an optical input for receiving optical signals; 
a passive optical component; 
memory for storing information relating to the passive optical component; 
an optical splitter configured to power split off a portion of received optical signals to form split optical signals and to output a remaining optical power of received optical signals to the passive optical component; 
a photodetector configured to receive the split optical signals and configured to generate a corresponding photodetector output signal; 
an accumulator configured to be charged by the photodetector output signal; 
a laser configured to be powered by the accumulator; 
a controller configured to, in response to a trigger from the photodetector, read the information from the memory and to cause the laser to transmit an optical signal carrying a message based on the information read from the memory; and 
an optical output for outputting the optical signal.”
The claim is amended to additionally clarify that the photodetector receives the split optical signal, not the remaining optical power that is to be transmitted to the passive optical component, such that we can understand how the components are connected to each other. Furthermore, the prior art does not, alone or in combination, the entirely of the claim scope, such that when the claim scope is considered in its entirety, the claim is allowable. The prior art that the examiner believes will be pertinent to what is discussed such as to further drawn a distinction between the relationships and connections that are not present with the prior art. 
Dinh (US Patent 9,906,300) discloses an optical device for an optical network, comprising: 
(optical power transducer module 22 that comprises a photodiode 22 that converts the received light into voltage, Col. 1, lines 65-67); 
a photodetector configured to receive the split optical signals and configured to generate a corresponding photodetector output signal (optical power transducer module 22 that comprises a photodiode 22 that converts the received light into voltage, Col. 1, lines 65-67); 
an accumulator configured to be charged by the photodetector output signal (a charge pump that charges an onboard energy storage device by the photodiode, Col 1, lines 24-28); 
a laser configured to be powered by the accumulator (Energy storage device 30 can, for example, be a storage capacitor or supercapacitor, or a rechargeable chemical battery. Charge pump 28 charges energy storage device 30 while photodiode 22 receives input pulses pi, allowing energy storage device 30 to be discharged between input pulses pi to power microprocessor 32, selected sensors 36 of optically powered transducer 34, and laser 24 of optical module 20. The width and amplitude of input pulses pi determine a charge accumulated by energy storage device 30. ¶ [0014], such that the laser is powered by the charge pump source); 
a controller configured to, in response to a trigger from the photodetector (some input pulses pi can be modulated to carry parameter request signal from RDC 14 specifying a parameter for sensing by one or more sensors 36, Col 2, line 67 – Col. 3, line 4, wherein the parameter request signals sr from DRC 14 embedded in input pulses pi, wherein parameter request signals sr can trigger the start of a preprogrammed sequence of polling each or a subset or sensors 36 Col 3, lines 40-48), read the information from the memory and to cause the laser to transmit an optical signal carrying a message based on the information read from the memory (parameter request signals sr can trigger the start of a preprogrammed sequence of polling each or a subset of sensors 36. Microprocessor 32 successive power single sensors 36 to collect sensor data, and generate a data set including sensor data request by the parameter request signal sr, Col. 3, lines 43-62); and 
(in some embodiments, the dataset may be transmitted entirely by laser 24 as a data packet sd, Col 3, lines 62-64, and that energy storage device 30 charges from photodiode 22 over device 28 can be discharged to power gathering of sensor data and transmission of data packet sd by laser 34, Col 4, lines 49-53).
However, Dinh does not explicitly disclose the memory for storing information relating to the passive optical component or an optical splitter configured to power split off a portion of received optical signals to form split optical signals and to output a remaining optical power of received optical signals to the passive optical component. Dinh does disclose that the optical module 20 may include a beam splitter or functionally similar element directing incoming transmission to photodiode 22 and outgoing transmission from the laser 24 to optical fiber 18 ¶ [0013], but this is not reflective of the claim scope that sends the split beam towards a passive optical component. 
Re claims 22-27, these claims are dependent upon claim 21 and are allowable for the reasons previously stated.
Re claim 33, the claim recites:
“33. A method at an optical device for an optical network, the optical device comprising a passive optical component; the method comprising: 
receiving an optical signal; 
power splitting a portion of the received optical signal to form a split optical signal, and outputting the remaining optical power of received optical signals to the passive optical component; 
converting the split optical signal into a corresponding electrical signal
detecting whether the split optical signal comprises a trigger; 
charging an accumulator with the electrical signal; 

This claim has been amended to recite and reflect the claim scope of claim 21. Hence, the claim is allowable for the reasons of claim 21. Furthermore, the prior art could also be applied to claim 33 to the limitations within 33 that are reflective of the components and arrangements within claim 21. 
Re claims 34-38, these claims are dependent upon claim 33 and are allowable for the reasons previously stated. 
The following patents and patent applications are cited to show the state of the art with respect to optical communication systems:
(US-20100231389, US-20170338889, US-20090232494, US-20190094332, US-20040156635, US-20140334813, US-20090210756, US-20210083792, US-20060188090, US-20090202238, US-20210351882, US-20210227119, US-7684702, US-4820916, US-6300785, US-6731122, US-4963729, US-6421362, US-8194238)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637